Name: Commission Regulation (EC) No 1711/1999 of 30 July 1999 determining the extent to which applications lodged in July 1999 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 31. 7. 1999L 201/64 COMMISSION REGULATION (EC) No 1711/1999 of 30 July 1999 determining the extent to which applications lodged in July 1999 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431/94 of 22 June 1994, laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural prod- ucts (1), as last amended by Regulation (EC) No 1514/97 (2), and in particular Article 4(5) thereof, (1) Whereas the applications for import licences lodged for the period 1 July to 30 September 1999 are greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 July to 30 September 1999 submitted under Regulation (EC) No 1431/94 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 31 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 156, 23.6.1994, p. 9. (2) OJ L 204, 31.7.1997, p. 16. EN Official Journal of the European Communities31. 7. 1999 L 201/65 ANNEX Group No Percentage of acceptance of import certificates submitted for the period 1 July to 30 September 1999 1 1,98 2 1,98 3 2,02 4 100,00 5 3,02